UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7737



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LANG GILLFORD ANGE, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-89-136-N)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lang Gillford Ange, Jr., Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lang Gillford Ange, Jr., appeals the district court’s

order    denying    his      “Motion   for     Downward     Departure    and

Reconsideration of a Sentence of Imprisonment.”            We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.         See United States v.

Ange, No. CR-89-136-N (E.D. Va. Oct. 6, 2003).             We dispense with

oral    argument   because    the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -